Citation Nr: 0319806	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a May 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In February 2000, the Board remanded the issue on appeal for 
additional development, and referred the issues of 
entitlement to service connection for cervical and thoracic 
disorders to the RO.  The RO has not yet addressed these 
issues and they are once again referred to the RO.  The 
veteran also has filed a claim for a total disability rating 
due to individual unemployability.  This matter is also 
referred to the RO.  


REMAND

In October 2002, the Board ordered further development on the 
issue on appeal pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002).  Thereafter, the case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  Under the cited regulation, if 
further evidence, clarification of the evidence, correction 
of a procedural defect, or any other action was essential for 
a proper appellate decision, a Veterans Law Judge could 
direct Board personnel to undertake the action essential for 
a proper appellate decision.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) ("DAV").  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304 (2002), was inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002), because 38 C.F.R. § 19.9(a)(2), denied 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board did not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, all evidence development 
will be conducted at the RO level.  

In the case at hand, certain development was undertaken by 
the EDU.  However, the requested development has not been 
completed.  Accordingly, this matter is REMANDED to the RO 
for the following:  

1.  The RO should contact the veteran and 
advise him that the medical authorization 
form (VA Form 21-4142) for release of 
records from James E. Carter, M.D., did 
not contain his signature.  The Form 
should be returned to the veteran for his 
signature.

2.  Once the above has been received, the 
RO should contact Dr. Carter and request 
that he provide all medical records 
pertaining to treatment provided to the 
veteran, to include treatment from 1960 
to 1966, and records used in preparing 
his October 8, 1998 opinion. 

3.  The RO should take the appropriate 
measures to obtain any records/claims 
file pertaining to an October 8, 1946 
letter, apparently addressed to the 
veteran, which indicates receipt of his 
application for compensation and pension.  
The claims file number noted on the 
October 1946 letter is different than the 
veteran's current claims file number.  
Please determine whether a separate 
claims folder exists for this appellant 
under the file number referenced in the 
October 1946 letter.  If so, all records 
should be associated with the claims file 
under the appellant's current claim 
number.  

4.  After the above development has been 
completed, return the claims folder to 
the examiners who conducted the VA 
examinations in August 2000 and February 
2001.  Make the claims folder available 
to the examiners for their review.  The 
examiners must review the claims file 
prior to rendering an addendum opinion.  
The examiners are advised that the 
following evidence must be considered in 
rendering an opinion as to the etiology 
of the veteran's low back disorder:

?	The veteran served in the U.S. 
Navy from May 1943 to November 
1945.
?	Service entrance examination was 
negative for complaints or 
findings of a low back 
disability.  
?	The veteran reported for medical 
treatment in December 1943 after 
falling while unloading a truck.  
He complained of pain in the 
right hip.  He did not report 
back pain.  X-ray examination was 
negative.  The diagnosis was a 
contusion to the right hip.  A 
January 1, 1944 x-ray examination 
was also negative.  On January 3, 
1944, the veteran was "able to 
get around today".  A note of 
January 4, 1944 indicated that 
the veteran felt able to return 
to duty.  His condition had 
improved and he was discharged 
from treatment.  
?	A discharge examination dated in 
November 1945 was negative for 
any findings or complaints of a 
low back or hip disorder.  No 
defects were noted.  The veteran 
was physically qualified for 
discharge.  
?	A hospital summary from VAMC 
Nashville indicates that the 
veteran was hospitalized from 
March 23 to April 3, 1967 with 
multiple complaints centering on 
the sequelae of two automobile 
accidents during the two years 
prior to admission.  
?	In February 1967, while 
hospitalized at Clay County 
Hospital, the veteran reported 
hurting his right hip several 
weeks previously.  X-ray 
examination of the lumbar spine 
was normal.  The diagnosis was a 
sprained right hip. 
?	In a February 1971 VA 
consultation, the veteran 
reported a two-year history of 
low back pain and hip pain 
following an accident.  
?	In August 1971, the veteran 
underwent a lumbar laminectomy 
and diskectomy.  
?	In an October 1971 consultation 
from Baptist Hospital, the 
veteran is recorded as reporting 
a two-year history of back pain.  
He reported that he had first 
injured his back while working on 
heavy machinery and since then 
had many episodes of back pain.  
He underwent a lumbar 
laminectomy, to correct 
compression of the L-5 nerve root 
secondary to disc herniation.  
?	In a February 1974 physical 
examination report by Carl 
Zimmerman, M.D., the veteran 
reported a five-year history of 
low back and bilateral lower 
extremity pain.  He also reported 
that he was seen in 1965 for 
acute chest and back pain with a 
possible aortic aneurysm.  
?	In March 1974, the veteran 
underwent a decompressive 
laminectomy.  The postoperative 
diagnosis was cauda equina 
compression secondary to 
hypertrophic lumbar changes.  
?	In August 1980 the veteran was 
seen by Arthur G. Bond, M.D., 
following an injury he sustained 
to his low back after stepping 
from an elevator.  
?	In May 1981, the veteran 
underwent a surgical procedure 
for recurrent spinal stenosis at 
L4-5.  
?	In October 1986, the veteran was 
seen at Baptist Hospital after an 
automobile accident.  Reportedly, 
his truck turned over, causing 
him to be thrown about the cabin.  
He sustained multiple contusions 
and suffered a T12 compression 
fracture.  
?	A note from Nashville 
Neurosurgical Group indicates 
that in January 1989, the veteran 
was involved in an automobile 
accident.  He suffered from neck 
and mid-back pain.  
?	In August 1997 and March 2000, 
Frank B. Hallsell, a layman, 
opined that the veteran had 
suffered from back problems since 
discharge from the Navy in 1945.  
The writer reportedly witnessed 
the veteran having physical 
difficulties while performing 
work, and recalled the appellant 
being denied employment in 1947 
due to physical ailments.  
?	In a September 1997 letter, James 
E. Carter, M.D. reported that he 
treated the veteran for back pain 
since 1960.  He further indicated 
that his uncle, Tim Lee Carter 
treated the veteran in the 
1940's.  He opined that a fall in 
1944 was the origin of the 
veteran's back problems.  (Tim 
Lee Carter died in the 1970's and 
his patient records purportedly 
were destroyed.  Efforts are 
being made to obtain records from 
James E. Carter, M.D.)
?	The veteran's wife indicated in a 
February 1999 statement that the 
veteran injured his back and leg 
in April 1945.  He apparently 
spent many weeks in a Navy 
Hospital in California receiving 
pain shots.  Thereafter, the 
veteran received treatment from 
Dr. Tim Lee Carter until 1967.  
?	In testimony before the Board in 
January 2000, the veteran 
reported that he suffered an 
injury to his right hip in 
October 1944 while putting up 
some boxes on a crane.  
Reportedly he received pain shots 
for three to four months prior to 
discharge in November 1945.  He 
did not recall back pain but was 
later told by a doctor that the 
injury caused the joints in his 
back to deteriorate.  

The examiners must review the veteran's claims 
folders to include consideration of the foregoing 
facts.  Thereafter, they must opine whether it is 
at least as likely as not that any (and what) low 
back condition is related to an in-service incident 
or injury.  In offering any opinion, the examiners 
must address the effect, if any, of any post-
service injuries.  If possible, the examiners are 
to indicate the symptomatology (if any) which may 
be associated with any condition which may have 
resulted from in-service injury, and symptomatology 
which may have resulted from any post-service 
injury.  A complete rationale for any opinion 
expressed must be provided.

5.  If the examiners who conducted the August 2000 
and February 2001 studies are not available., the 
RO must schedule the appellant for a new orthopedic 
examination.  The examiner must review the claims 
folders and the foregoing evidence.  Thereafter, 
he/she must opine whether it is at least as likely 
as not that any (and what) low back condition is 
related to an incident or injury in service.  In 
offering any opinion, the examiner must 
specifically address the effect, if any, of any 
post-service injuries.  If possible, the examiner 
must indicate the symptomatology (if any) which may 
be associated with any condition which may have 
resulted from in-service injury, and symptomatology 
which may have resulted from any post-service 
injury.  A complete rationale for any opinion 
expressed must be provided

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


